DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on January 19, 2021, has been entered.


Response to Amendment
Applicant’s amendment filed with the RCE has been entered.  Claims 1, 29, 39, and 40 have been amended as requested.  Claims 8, 26, and 35 have been cancelled.  Thus, the pending claims are 1-7, 9-25, 27-34, and 36-40, with claims29-34 and 36-40 being withdrawn as non-elected.
Said amendment is sufficient to overcome the prior art rejection under 35 USC 102 as set forth in section 11 of the last Office action (Final Rejection mailed September 17, 2020).  


Terminal Disclaimer
The terminal disclaimer filed on January 19, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending application 15/212,350 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Therefore, the double patenting rejection set forth in sections 7 and 8 of the last Office action is hereby withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 9-25, 27, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for the recitation that the face yarns are “dyed and digitally printed” since it is unclear if the recitation limits the face yarns to be colored by a single process or two processes.  Specifically, since digital printing of carpet face yarns conventionally comprises application of a dye by a jet dyeing machine (see applicant’s own specification, sections [0035] and [0037]), it is unclear if the scope of the claim is limited to (a) digitally printing dye onto the face yarns, (b) digitally printing onto pre-dyed face yarns, or (c) embodiments of either (a) or (b).  Claims 2-7, 9-25, 27, and 28 are also rejected for their dependency thereupon.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,524,317 issued to Nagahama et al. in view of US 2002/0012764 issued to Magee et al.
Nagahama discloses a separable floor mat comprising a mat body and a base, wherein said mat body comprises pile yarns implanted on the front surface of a base fabric and an elastomer backing (abstract).  The elastomer backing comprises an elastomer blended with a 
The backing of the mat body is formed of an elastomer coating blended with a magnetic powder, while the supporting surface of the base is formed of a magnetic rubber sheet (col. 3, lines 36-50 and col. 4, lines 6).  The elastomer of the mat body backing may be nitrile-butadiene rubber (NBR), styrene-butadiene rubber (SBR), ethylene-propylene-diene rubber (EPDM), soft vinyl chloride resin, and the like (col. 6, line 64-col. 7, line 7).  The magnetic powder to be blended into the backing may be iron, iron alloy, tri-iron tetroxide (magnetite), or ferrite (col. 7, lines 8-10).  The magnetic powder has a grain size of 0.1-10 microns and is blended in an amount of 20-1300 parts by weight (pbw), preferably 50-500 pbw per 100 pbw of the elastomer (col. 7, lines 16-22).  The elastomer for the backing may contain vulcanizing agents or vulcanization promoting agent to form a vulcanized rubber (col. 7, lines 55-60 and col. 8, lines 25-32).  The magnetic elastomer is coated onto the back of the pile fabric (col. 7, lines 61-67).  
The base of the separable floor mat is a magnetic rubber sheet having a flat surface for supporting the mat body (col. 8, lines 33-35).  Said magnetic rubber sheet is made by dispersing magnetic particles (e.g., ferromagnetic) in an elastomer, vulcanizing, and magnetizing (col. 8, lines 35-41 and col. 9, lines 12-21).  The elastomer may be the same elastomer as employed in the mat body, preferably NBR (col. 8, lines 43-45).  The ferromagnetic material may include ferrite magnet, cobalt, aluni or alunico, rare earth cobalt, soft ferrite powder, and permalloy powder (col. 8, lines 46-48).  Specific ferrites include barium iron oxide, magnesium iron oxide, and strontium iron oxide (col. 8, lines 48-52).  The ferromagnetic powder has a grain size of 0.1-10 microns and is present in an amount of 50-1300 pbw, preferably 50-800 pbw per 100 pbw of 
The base fabric (i.e., primary backing) may be a woven, nonwoven, or knit fabric comprising synthetic fibers, such as polyester, polyamide, acrylic, or polyolefin (col. 6, lines 28-37).  The pile yarns may be cotton, rayon, polyvinyl alcohol, acrylic, nylon, or any other synthetic fiber (col. 6, lines 49-53).  Said pile yarns may be tufted into the base fabric and may form a cut pile or loop pile surface (col. 6, lines 53-57).  The mat body may be removed from the base, washed, and replaced for use (col. 3, lines 26-35, col. 4, lines 27-35, and col. 11, lines 14-21).
Thus, Nagahama teaches the invention of claims 1-7, 9-11, 13-16, 18, 19, 21, 24, and 25 with the exception that the face yarns are dyed and digitally printed.  While Nagahama states, “Though the mat body used in the present invention is constructed as described above, it should be noted that there is no particular limitation on the planar shape, the length of the mat pile, the shape of the surface portion or the color” (col. 6, lines 22-25), the reference is silent with respect to an explicit teaching that the pile face yarns are dyed and printed.  However, dyeing and printing of carpet fabrics is well known in the art.  For example, Magee teaches carpet having color, pattern, design, and/or the like applied by a jet dye (i.e., digital printing) process onto carpet yarn that is pre-dyed with a single or multiple colors (abstract and sections [0018] and [0067]).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dye and print the pile carpet of Nagahama in order to achieve a desired color, pattern, and/or design.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known 
Regarding claims 12 and 17, Nagahama fails to explicitly teach the magnetic particles are non-degradable and paramagnetic or superparamagnetic.  Although the cited prior art does not explicitly teach the claimed properties of being non-degradable and paramagnetic or superparamagnetic, it is reasonable to presume that said property limitations would obviously be met by the Nagahama invention having the modified dyed and printed face yarns as taught by Magee.  Support for said presumption is found in the use of similar materials (i.e., magnetically receptive particles such as iron powder, iron alloy powder, ferrite, and mixtures thereof) used to produce a like magnetic floor mat product.  The product has been determined to be obvious over the cited prior art.  Any properties of that product would necessarily follow.  A material and its properties are inseparable.  Therefore, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said product by applicant are also obviously present.  The burden is shifted to applicant to show otherwise.  
Thus, claims 12 and 17 are rejected along with parent claim 1.
Regarding claim 20, Nagahama fails to explicitly teach the mat body or the base have a functionally graded magnetic particle distribution.  However, the reference teaches the base may only be partially made of the magnetized rubber.  Specifically, Nagahama teaches the base may have a laminated layer structure in which only the surface supporting the mat body comprises the magnetic rubber sheet, while the remainder of the laminated structure is made of non-magnetic rubber (col. 9, lines 24-29).  Such an embodiment provides a graded magnetic particle distribution.  Hence, claim 20 is also rejected over the cited prior art.  
6-2.0x106 GOe) used to produce the two component floor mat product.  The product has been determined to be obvious over the cited prior art.  Any properties of that product would necessarily follow.  A material and its properties are inseparable.  Therefore, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said product by applicant are also obviously present.  The burden is shifted to applicant to show otherwise.  Thus, claim 22 also stands rejected as being obvious over the cited Nagahama and Magee references.
Regarding claim 23, Nagahama is silent with respect to the vulcanized rubber containing recycled rubber material.  However, applicant’s claim limits the amount of recycled rubber to 0-40%, which encompasses no recycled rubber (i.e., all virgin rubber).  Hence, claim 23 is rejected along with parent claim 1 over the cited references.  
Regarding claim 27, which limits the floor mat to further include “at least one alignment and deployment mechanism selected from textile component configurations that reduce surface area, a film material, a sheeting material, and combinations thereof,” while Nagahama does not explicitly teach an alignment or deployment mechanism, the reference teaches a frame around . 
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,524,317 issued to Nagahama et al. in view of US 2002/0012764 issued to Magee et al., as applied to claim 1 above, and in further view of US 2002/0028313 issued to Blum et al. and MX PA06010218 issued to Sotelo.
Nagahama and Magee fail to teach the presence of an electronic sensor in the floor mat. However, such sensors are known in the art of floor mats. For example, Blum discloses a floor mat having a sensor system that detects the presence of a person on the floor mat (section [0092] and Figure 13).  Additionally, Sotelo discloses a sensor adaptable to a floor mat for activating a circuit when stepped on by a person (abstract).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an electronic sensor in the floor mat of Nagahama and Magee in order to detect the presence of a person standing on the floor mat. Such a modification would have yielded predictable results to the skilled artisan. Therefore, claim 28 is rejected as being obvious over the cited prior art.


Response to Arguments
Applicant’s arguments filed with the amendment have been fully considered but they are moot in view of the new prior art rejections set forth above.  
With respect to the rejection of claim 28, applicant argues the tertiary references of Blum and Sotelo teach away from the claimed invention since Blum teaches an “erodible” floor mat and Sotelo teaches a one component floor mat (Amendment, page 10, 3rd-5th paragraphs and page 12, 1st-3rd paragraphs). These arguments are unpersuasive since said references are not relied upon to teach the claimed two component floor mat structure; Nagahama clearly teaches the two component floor mat. Blum and Sotelo are only relied upon to teach the obviousness of adding a sensor to the floor mat of Nagahama. Neither Blum nor Sotelo suggest the sensors are limited to floor mats having an erodible surface or comprising a single component floor mat. Therefore, applicant’s argument is found unpersuasive and the rejections of claim 28 stand.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        February 27, 2021